Citation Nr: 1818948	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-15 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a right hand and/or wrist condition.

2. Entitlement to service connection for a left ankle disability.

3. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ADT) from March 1976 through August 1976. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa (hereinafter Agency of Original Jurisdiction (AOJ)).

The Veteran testified at a July 2015 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

In October 2017, the Board remanded the Veteran's claims to the AOJ for further development.  Specifically, the Board requested that the AOJ obtain additional medical records, identified by the Veteran during his July 2017 testimony.  A review of the record indicates that the requested development has been completed and that the claim has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to AOJ.

FINDINGS OF FACT

1.  The Veteran's right hand/wrist disability is not causally related to his active duty training or any incident therein. 

2.  The Veteran's left ankle disability is not causally related to his active duty training or any incident therein. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand/wrist disability have not been met.  38 U.S.C. §§ 1131, 1133, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1131, 1133, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The VCAA required notice provisions were accomplished by numerous letters, including those dated in March 2010, June 2010 and October 2015, which informed the Veteran of the information and evidence not of record that is necessary to substantiate his claims, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues decided herein have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise. 

As part of the Board's prior October 2015 remand, the AOJ was directed to obtain additional VA and private treatment records which were identified by the Veteran during his July 2015 hearing. In correspondence dated October 28, 2015, the AOJ contacted the Veteran and requested that he complete a medical release form to allow the Board to obtain the private medical records identified by the Board's October 2015 remand.  However, the Veteran did not respond.  With regard to the AOJ's attempt to obtain records the Des Moines VA Medical Center (VAMC), the Board observes that the AOJ received a response from the facility on January 26, 2016 that these records were no longer available.  A formal finding of unavailability was entered into the evidentiary record on February 29, 2016.  As such, the Board finds that the AOJ has substantially complied with the Board's October 2015 remand directives.  See Stegall, 11 Vet. App. 268 at 271.

The Veteran has not been afforded a VA medical examination or medical opinion for his claims of entitlement to service connection for a right hand and left ankle disabilities.  In determining whether VA's duty to assist requires that a VA medical examination be provided or a medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

Here, the Board finds that the Veteran has not shown any evidence of an in-service injury to either his left ankle or right wrist such that a VA examination would be warranted.  Thus, the Veteran has not satisfied the third element, evidence of a nexus.  Regarding the third factor, the Court of Appeals for Veterans Claims (Court/CAVC), has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83. 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Aside from the Veteran's lay assertions, the evidence does not in any way suggest that the right wrist or left ankle disabilities are related to the Veteran's active duty service or any service connected disability.  The Veteran further does not assert any other in-service event, injury, or disease, to which these post-service disabilities could possibly be related.  In this particular case, the "low" threshold for purposes of triggering VA's duty to provide an examination for the right wrist and left ankle disabilities have not been met. Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters, 601 F. 3d at 1278.

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge (VLJ) at a July 2015 video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by his representative, Veterans of Foreign Wars of the United States.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized, law applicable to the Veteran's claims, the Board finds that the Veteran is not entitled to an award of service connection for either the right hand/wrist disability or the left ankle disability. 

	i.  Entitlement to service connection for a right wrist disability:

The Veteran seeks entitlement to service connection for a right hand/wrist disability.  As to the first element of service connection, the existence of a current disability, the Board finds the Veteran has at various times been diagnosed with "acute right wrist strains."  See Des Moines VAMC Records, dated February 2010, February 2011.  The Veteran has an additional diagnosis for right carpal tunnel syndrome.  See Des Moines VAMC Records, dated July 2015.  Therefore, the Board finds that the Veteran has satisfied the first prong of service connection, the existence of a current disability.  38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

As to evidence of an in-service injury or disease, the Veteran alleges that he injured his right hand/wrist during his active duty for training (ADT).  See e.g. Hearing Transcript.  Specifically, the Veteran testified that he was pushed off a vehicle during his advanced infantry training.  As a result of this injury, the Veteran testified that he was required to wear a right arm sling for a period of two weeks.  

Following a thorough review of the Veteran's service medical records, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current right hand/wrist disability was incurred in or aggravated by his active ADT.  Although the Veteran testified that he sustained a right hand/wrist injury in service, the Board finds no such evidence to support this allegation.  A review of the Veteran's service medical records show no complains of or treatment for a right hand/wrist injury.  

While the Veteran was treated for complaints of a right elbow injury, the Board does not find that this evidence corroborated the Veteran's allegation of an in-service injury to his right hand/wrist.  Notably, these service treatment records also report suspicion as to whether the Veteran in fact sustained any type of injury to the right elbow.  For example, the Veteran sought treatment for an "injury" to the right elbow on March 30, 1976.  At the time, the Veteran described this injury as a "fracture," which he sustained a week prior and stated he was in an arm cast.  However, during a follow-up physical examination dated April 5, 1976, the Veteran denied ever needing or wearing any type of right arm cast or support.  Moreover, x-rays of the Veteran's right arm, dated April 5, 1976 and July 15, 1976, show no signs of any fracture or other bony abnormality.  The July 15, 1976 x-ray additionally reported there was no evidence of any right arm soft tissue abnormalities.

The Board finds the reports or right elbow pain during service to be significant, as it suggests the Veteran did not experience or sustain any right wrist injury which would have required or warranted medical treatment.  As noted above, the Veteran on numerous occasions sought medical treatment for reports of a right elbow injury.  At no time during any of these encounters did the Veteran ever allege or suggest he experienced any pain, swelling, decreased range of motion, or other symptoms within his right hand or wrist.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Buczynski v. Shinseki, 24 Vet. App. 221 (2011)(A lack of notation where it would be expected, to include during treatment or examination, is noteworthy).

The Board finds the lack of any evidence reflecting right hand/wrist symptoms during service to be probative evidence against the claim for entitlement to service connection.  While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2001) (Lance, J. concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 802 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  

Here, despite the Veteran's relatively brief period of service, the Veteran's service treatment records are extensive and include records of treatment for a range of medical problems, as well as copies of medical profiles and lab results. The Board therefore concludes that the record is complete in relevant part.  Furthermore, the Board finds that it is likely that if the Veteran experienced symptoms of a right hand/wrist disability, such symptoms would have been reported.  In making this inference, the Board notes that the Veteran is right handed, so if he experienced pain or difficulty with his right hand, an account of this would likely have been recorded.  Additionally, the Veteran's personnel records indicate he frequently went to the health clinic as a way to avoid attending his classes and required training.  See Medical Records Furnished by SSA, July 9, 1976 Report from Commanding Officer wherein he describes the Veteran as "continually on sick call."  Therefore, the Board finds that the absence of such contemporaneous evidence weighs against the Veteran's current claim.

As to presumptive service connection, the Board notes that certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  However, the Board notes that all x-rays of the Veteran's right wrist have been wholly normal.  For example, the Veteran sought medical treatment in February 2010 and February 2011 for symptoms of right hand/wrist pain after falling.  All x-rays taken of the Veteran's right hand/wrist were normal, showing now evidence of any fracture, dislocation, or other chronic abnormalities.  See Des Moines VAMC Records.  As such, the Veteran is not entitled to an award of presumptive service connection. 

Similarly, the Board finds no evidence to suggest that the Veteran's diagnosis for right hand/wrist carpal tunnel syndrome is etiologically related to his ADT.  As discussed above, the in-service medical records do not support a finding that the Veteran sustained any right hand/wrist injury during his ADT.  Following his separation from service, the medical records do not reflect any complaints or reported symptoms of right hand numbness or paresthesia until several decades later.  See e.g. Des Moines VAMC Records, dated July 2015.  While the Veteran had previously alleged right hand/wrist tendon issues, no physician found any evidence to support a discernable diagnosis until July 2015.  For example, in February 2011, the Veteran presented himself to the emergency room complaining of right wrist pain following a reported fall.  Observations of the Veteran during this time described him as walking with a cane, which he used in his right hand, and showing no evidence of pain or discomfort.  Following a normal physical examination of the right wrist, the Veteran requested he be provided with a right wrist brace.  The examining clinician denied this request, explaining that it was not medically necessary and that the clinician believed any brace would be used as a "prop." 

Given the record before it, the Board finds that evidence in this case does not reach the level of equipoise that the Veteran's current right hand/wrist disability had its onset, or is otherwise etiologically related, to his active duty service.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Rather, the evidence supports a finding that the Veteran's current right hand/wrist disability did not have onset until years after his separation from service.  

Furthermore, the Veteran has not presented any medical evidence suggesting there is a relationship between his current right hand/wrist symptoms and his past ADT.  During his July 2015 hearing, the Veteran stated that he had been told by his primary care physician at the Des Moines VA that his right hand/wrist disability was related to his ADT.  However, after an exhaustive review of all medical appointments and clinical notes from the Des Moines VA, the Board finds no evidence which corroborates this allegation.  On the contrary, it was the Veteran's primary care physician who refused to provide him with a right wrist/hand brace believing it would be used as a prop.  

As to the Veteran's lay assertions of a nexus, the Board has considered his lay allegations of continuous symptoms and the reports of an in-service injury, but finds these statements do not establish proof of any casual nexus.  While the Veteran is competent to report his symptoms and experiences, he is not competent to ascertain the etiology of his right hand/wrist disability.  There is nothing in the medical record to suggest that the Veteran has the appropriate training experience, or expertise to render an opinion regarding complex medical questions.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  For example, in Jandreau v. Nicholson, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

As to the Veteran's claim, the reasoning expressed in Jandreau is applicable because he seeks to offer an etiology opinion rather than provide a diagnosis.  The Board finds that the question of whether the Veteran currently has a right hand/wrist disability as a result of his ADT is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the contemporaneous medical evidence, which shows that the Veteran's claimed disability developed years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran). 

For all the above reasons, entitlement to service connection for a right hand/wrist disability is denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

	ii.  Entitlement to service connection for a left ankle disability: 

The Veteran additionally seeks entitlement to service connection for a left ankle disability.  As to the first element of service connection, the Board observes that the Veteran has been diagnosed with degenerative arthritis of the left ankle.  See Des Moines VAMC Records.  Therefore, the Board finds that the Veteran has satisfied the first prong of service connection, the existence of a current disability.  38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d at 1353. 

As to evidence of an in-service injury or disease, the Veteran similarly alleges he sustained an injury to his left ankle during his ADT.  Specifically, the Veteran testified that he was pushed off a vehicle during his advanced infantry training which caused an "injury" to the left ankle.  The Veteran further testified that he required surgery during his ADT at Ft. Lee, VA and that he wore a left ankle boot for a period of two weeks. 

Following a thorough review of the Veteran's service medical records, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current left ankle disability was incurred in or aggravated by his active ADT.  Although the Veteran testified that he sustained an injury to the left ankle during ADT, the Board finds no evidence to support this allegation.  Rather, a review of the service medical records show no complaints of or treatment for any left ankle disability.  There are also no records indicating the Veteran ever required any surgery to the left ankle during his ADT. 

As explained above, the Board finds the lack of any evidence reflecting left ankle symptoms during the Veteran's ADT to be probative evidence which weighs against his claim for service connection. See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2001); see also Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  Similar to the Board's discussion concerning allegations of the right hand/wrist, the Veteran's service medical records indicate he sought treatment for lower leg and knee pain during his ADT.  Despite repeated visits for these complaints, the Veteran never alleged any swelling, pain, limitation, or other symptom of a left ankle disability.  Given these facts, and the findings above concerning the Veteran's propensity to be on sick call and seek medical attention, the Board finds the lack of any documentation of a left ankle disability to be probative evidence which weighs against the Veteran's claim for service connection.  

The Board further finds the Veteran is not entitled to an award of service connection on a presumptive basis either.  As noted above, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  However, as applied to the Veteran's appeal, the Board observes that the Veteran was not diagnosed with left ankle arthritis until several decades following his ADT.  Moreover, in those intervening years, the Veteran sought medical attention on numerous occasions for slip and fall injuries and for motor vehicle accidents.  

For example, the Veteran sought medical treatment for complaints of left ankle pain and swelling in November 2004.  See Des Moines VAMC Records.  At the time, the Veteran stated he fell into a ditch while he walked across a yard.  An x-ray of the left ankle taken at the time did not reveal any evidence of fracture or dislocation.  A review of the Veteran's subsequent medical records shows the first report of degenerative changes within the left ankle did not occur until November 2010.  At this time, the Veteran sought treatment for falling down a flight of stairs and twisting his ankle.  Given this evidence, the Board finds that the Veteran is not entitled to an award of presumptive service connection. 

In light of the facts outlined above, the Board finds that the evidence in this case does not reach the level of equipoise that the Veteran's left ankle disability had its onset, or is otherwise, etiologically related to his ADT. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d at 1286.  Rather, the evidence supports a finding that the Veteran's current left ankle disability did not have its onset until several decades following his separation from service. 

The Veteran has not presented any medical evidence suggesting that there is any etiological relationship between his current left ankle disability and any event or incident during his ADT.  Although the Veteran testified during his July 2015 hearing that physicians have told him his current disability is related to service, the Board cannot find any evidence to corroborate this allegation.  Rather, following an exhaustive review of the medical records, the Board notes that the Veteran's examining clinicians have found the Veteran's symptoms to be related to temporal events, such as his November 2010 fall down a flight of stairs. 

Regarding the Veteran's lay assertions of a nexus, the Board has considered his lay allegations of continuous symptoms and the reports of an in-service injury, but finds these statements do not establish proof of any casual nexus.  As explained above, while the Veteran is competent to report his symptoms and experiences, he is not competent to ascertain the etiology of his left ankle disability.  There is nothing in the medical record to suggest that the Veteran has the appropriate training experience, or expertise to render an opinion regarding complex medical questions.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Furthermore, the Veteran's opinion of the etiology of his current disability not competent evidence, as it is not amenable to observation alone, and is entitled to low probative weight.  See Jandreau, 492 F.3d at 1377.  The Board gives greater weight to the contemporaneous medical evidence, which shows that the Veteran's left ankle disability developed years after his separation from service.  See Curry, 7 Vet. App. at 68. 

For all the above reasons, entitlement to service connection for a left ankle disability is denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a right hand/wrist disability is denied. 

Service connection for a left ankle disability is denied. 


REMAND

Although the Board regrets the additional delay, the Veteran's claim for entitlement to service connection for a psychiatric disability must be remanded before the Board is able to make a decision on the merits. 
Specifically, in reviewing the evidentiary record, the Board notes that the the AOJ has referenced electronic medical records as having been reviewed which are not currently part of the Veteran's electronic claims folder.  For example, the May 2013 Statement of the Case (SOC) reports that the AOJ reviewed an electronic copy of the Veteran's medical records from the Reno, Nevada VAMC.  This SOC additionally states that the Reno, Nevada VAMC records were uploaded into the Veteran's electronic claims file on September 6, 2012.  However, after an exhaustive review of the Veteran's claims file, the Board is unable to locate these identified records.

Similarly, the Board notes that a "memo" was placed into the Veteran's file on September 12, 2012, which sated the CAPRI system shows treatment at the (1) the Reno, Nevada VAMC, (2) the Sierra, Nevada VAMC, and (3) the Salt Lake City, VAMC.  The memo notes that while these records were identified a "RVSR" review was required before the evidence could be uploaded into the Veteran's claims file.  The Board has reviewed the evidentiary record and finds no additional information concerning whether an upload occurred and no evidence indicating that these records were included within the Veteran's claims file. 

As such, a remand is required to obtain these records.  In several statements to the Board, the Veteran has reported receiving treatment for his psychological disability at the Reno, Nevada VAMC.  Therefore, a remand is required to obtain these treatment records, as they are relevant to the Veteran's claims and were properly identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should first locate the Veteran's electronic medical records from the Reno, Nevada VAMC identified as reviewed in the May 2013 SOC.  These records should then be uploaded into the Veteran's electronic claims folder.

2.  The AOJ should additionally locate the medical records identified by the September 12, 2012 CAPRI memo, specifically the Sierra and Salt Lake City VAMCs and upload them into the Veteran's electronic claim file. 

3.  The AOJ should additionally contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  

If the AOJ's attempts to obtain any outstanding records results in a finding that such records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


